DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office Action is responsive to the Remarks and Amendments filed on 10-27-2021. As directed, claims 1-2 and 10 have been amended, claim 4 has been cancelled, claim 5 was previously cancelled, and no new claims have been added. Thus, claims 1-3 and 6-10 are currently pending in the application.

Response to Amendment
Applicant has amended claims 1, 2, and 10 to address minor informalities, the previously held claim objections are hereby withdrawn.
Applicant has amended claims 1, 2, and 10 to address indefinite language within the claims. The previously held rejection of claims 1-3 and 6-10 under 35 USC 112(b) are hereby withdrawn.

Response to Arguments
Applicant argues that there is no reason that one of ordinary skill in the art would modify the method of forming the elastic protrusions of Shikahama with the method taught by Bradford, and specifically that there is no motivation for forming the entire surface of the elastic protrusions at the same time as the remainder of the coating layer by insert molding. Examiner 
Applicant further argues that there is no motivation to modify the structure of Shikahama with the teachings from Bradford as Bradford fails to disclose the use of the disclosed massage device on the face (see Remarks pages 7 and 8).
Bradford is merely relied upon to teach that in the prior art, it is known to coat a massage surface, which contains both a roller surface and elastic ridges, with the same synthetic resin material (see Bradford paragraph 27, lines 1-4, paragraph 25, lines 1-12, and paragraph 28, lines 1-4) for the purpose of providing a cushioned surface on which the user interfaces the massager. Therefore, this argument is not persuasive because Bradford is not relied upon for the method of 
For these reasons, the 103 combinations employing Shikahama, Bradford, Berman, and additionally dependent claims relying on Mossadegh and the cited video entitled “How to Use Facial Oils with Facial Massagers” are submitted below addressing the newly amended language.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shikahama (JP 2011/217876) in view of Bradford (US 2017/0259104) and Berman (US 2006/0135319).
Examiner notes that the page numbers for the Shikahama citations are relative to the Specification/Description of Shikahama (pages 1-4), and in instances wherein the Shikahama claim language is cited, the claim will be noted rather than a corresponding page number for clarity.
Regarding claim 1, Shikahama discloses a method for training a mimetic muscle (page 2, lines 15-17; Fig. 4), comprising:
preparing a massage roller (1) (page 2, lines 25-27), the massage roller (1) including a roller base (10) made of a synthetic resin free of elastic deformation (page 2, lines 30-31, page 3, lines 22-28, page 4, lines 20-24; Figs. 1 and 3), and a plurality of elastic ridges (11) formed on a circumferential roller surface (10a) of the roller base (10) (page 2, lines 25-30 and 36-40, page 3, lines 1-5; Figs. 1 and 3), the elastic ridges (11) continuously extending in a direction along an axis of rotation (X) of the roller base (10) from a first end of the roller surface (10a) to a second end of the roller surface (10a) such that adjacent ridges (11) in a rotational direction of the roller base (10) are continuously spaced apart from the first end to the second end (page 2, lines 25-30 and 36-40, page 3, lines 1-5; Figs. 1 and 3) the circumferential roller surface following a spherical surface of an imaginary globe, which has a diameter in the range of from 20mm to 60mm (page 4, lines 2-6 disclose an imaginary sphere with a dimeter in the range of 30mm to 45mm which lies within the claimed ranges and therefore anticipates the claimed range per MPEP 2131.03 I); 
fixing the elastic ridges (11) onto the circumferential roller surface of the roller base (10) by insert molding where the roller base (10) is used as an insert (page 3, lines 40-44 describes insert molding the ridges to the roller base by using the roller base as an insert) wherein an 
reciprocating the massage roller (10) along a continuously extending direction of the mimetic muscle (page 4, lines 151-156; Fig. 4);
wherein each of the elastic ridges (11) has a distance from a root to a leading edge thereof, which is within a range longer than 2 mm and shorter than 10 mm (page 4, lines 2-6: the elastic ridges are at least 1-2 mm from the peripheral surface of the roller base), and adjacent elastic ridges (11) being spaced at intervals of at least 4mm and at most 7 mm (page 4, lines 2-6 discuss that the elastic ridges are spaced apart by 4 to 7 mm) such that when the massage roller (1) is pressed against a face, a part of the material layer between adjacent elastic ridges (11) is prevented from being brought into close contact with the user’s skin (given that the elastic ridges disclosed by Shikahama are overlap the claimed range of 2-4.5 mm and that the elastic ridges are spaced apart by the same distance, 4-7 mm, on a sphere with a diameter that anticipates the claimed range, the massage roller disclosed by Shikahama would be understood to interface the user’s face in the way as instantly claimed due to the structural similarities discussed in Shikahama’s disclosure at page 4, lines 2-6. 
Shikahama’s device includes an elastic ridge (elastic protrusion 11) greater than 2 millimeters because an elastic ridge of “at least” 1-2 millimeters means that the elastic ridge can be no smaller than 1-2 millimeters, but that the length can be greater than or equal to 1 millimeter, and/or greater than or equal to 2 millimeters. Thus, Shikahama discloses a range of values which are appropriate for the length of the elastic ridge that encompasses values in which the elastic ridge can be as small as 1-2 millimeters, but can also be greater than or equal to 2 millimeters. The range of 2 millimeters or more overlaps the claimed range of 2-10 millimeters, prima facie case of obviousness exists (see MPEP 2144.05 I). 
While Shikahama discloses the massage roller, and indicates it is to be used on a mimetic muscle (page 4, lines 151-156), and further indicates that the elastic ridges are formed from a synthetic resin having rubber-like elasticity (page 3, lines 24-28) and fixed by insert molding (page 3, lines 24-28), Shikahama fails to explicitly disclose that the facial muscles are contracted, that the muscle is pulled in a direction opposite the contracting direction, and that the circumferential roller surface and the elastic ridges comprise a coated synthetic resin having a rubber-like elasticity.
Bradford teaches a massage device (10) which includes a coating layer (34) on the circumferential surface of the base (inner liner 32; see Fig. 2) of the massage device (10) (paragraph 24, lines 1-3), the coating layer (34) being made of a synthetic resin having a rubber-like elasticity (paragraph 25, lines 1-12; e.g. rubber, elastomerics, neoprene), wherein the coating layer (34) forms a plurality of elastic ridges (36) (paragraph 27, lines 1-4) such that an entirety of each of the plurality of elastic ridges (36) and the spaces there between (i.e. the roller base) are made of the synthetic resin of the coating layer (34) and is formed at a time of forming the coating layer (34) (paragraph 28, lines 1-4: the ridges 36 can be formed of the same material as the coating layer 34 and can further be molded as a single unitary piece). Bradford teaches that the material forming the coating layer (34) and the ridges (36) provides a cushioning effect when the massage device (10) used for massage (paragraph 25, lines 3-5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a coating, applied by insert molded per 
Further, Berman teaches a method for training a mimetic muscle (abstract, line 1; paragraph 90, lines 1-4) by preparing a massage roller (38 with attachment 70) (abstract, line 4; paragraph 98) configured to roll over the skin surface (paragraph 102; Fig. 8); and creating a certain facial expression on a face (various expressions shown in Figs. 2, 6, 8) so as to contract, in a contracting direction, a mimetic muscle to be trained (paragraph 13, lines 1-13; paragraph 40); and reciprocating the massage roller along a continuously extending direction of the mimetic muscle with a location of a face skin corresponding to one end portion of the mimetic muscle being pressed so as to pull the mimetic muscle in a direction opposite to the contracting direction (paragraph 102, lines 6-11; Fig. 8). 
Berman’s disclosure relates to a method of training mimetic muscles (paragraph 90, lines 1-4 “muscles controlling expression of the face”). Berman illustrates the use of the massager (38) on a face creating a certain expression (Fig. 8). Berman further discloses that by virtue of facial muscle tone, muscles are contracted even at rest in order to maintain a certain level of tension in the facial muscles (paragraph 13, lines 3-8), such that the expression as shown in Figure 8 includes mimetic muscles that are contracted due to the inherent muscle tone in the user’s face. The massager (38) is moved along the continuously extending surface of the muscle (arrows in Fig. 8), as evidenced by the facial anatomy disclosed in Figure 1. Berman further discloses that the massager (38) is moved in a circular motion (paragraph 98, lines 6-8), and by virtue of the reciprocating motion of the massager (38) over the facial muscles as illustrated in Figure 8, one end of the muscle will be pulled in a direction opposite to the contracting direction as the 
Therefore, it would have been rendered further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the massage roller disclosed by Shikahama with the method of massaging taught by Berman in order to train the facial muscles so as to reduce wrinkles on the skin surface.
Regarding claim 10, Shikahama in view of Bradford and Berman disclose the massage roller according to claim 1, as discussed above.
Modified Shikahama further discloses wherein the synthetic resin forming the coating layer (34 of Bradford see paragraph 25, lines 1-12; e.g. rubber, elastomerics, neoprene is used for 34, see also paragraph 27, lines 1-4 and paragraph 28, lines 1-4: the ridges 36 can be formed of the same material as the coating layer 34 and can further be molded as a single unitary piece) is to be fit to the synthetic resin forming the roller base (see 10 of Shikahama disclosed as a hard synthetic resin, or a resin that does not elastically deform at page 2, lines 30-31, page 3, lines 22-28, and page 4, lines 20-24, and also the discussion of insert molding in Shikahama at page 3, lines 40-44).
Claims 2-3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Shikahama (JP 2011/217876) in view of Bradford (US 2017/0259104).
Examiner notes that the page numbers for the Shikahama citations are relative to the Specification/Description of Shikahama (pages 1-4), and in instances wherein the Shikahama claim language is cited, the claim will be noted rather than a corresponding page number for clarity.
Regarding claim 2, Shikahama discloses a massage roller (1) suited to train a mimetic muscle (page 2, lines 15-17; Fig. 4), comprising:
a roller base (10) made of a synthetic resin free of elastic deformation (page 2, lines 30-31, page 3, lines 22-28, page 4, lines 20-24; Figs. 1 and 3), 
and a plurality of elastic ridges (11) formed on a circumferential roller surface (10a) of the roller base (10) (page 2, lines 25-30 and 36-40, page 3, lines 1-5; Figs. 1 and 3), the elastic ridges (11) continuously extending in a direction along an axis of rotation (X) of the roller base (10) from a first end of the roller surface (10a) to a second end of the roller surface (10a) such that adjacent ridges (11) in a rotational direction of the roller base (10) are continuously spaced apart from the first end to the second end (page 2, lines 25-30 and 36-40, page 3, lines 1-5; Figs. 1 and 3) the circumferential roller surface following a spherical surface of an imaginary globe, which has a diameter in the range of from 20mm to 60mm (page 4, lines 2-6 disclose an imaginary sphere with a diameter in the range of 30mm to 45mm which lies within the claimed ranges and therefore anticipates the claimed range per MPEP 2131.03 I); 
wherein the elastic ridges (11) are fixed onto the circumferential roller surface of the roller base (10) by insert molding where the roller base (10) is used as an insert (page 3, lines 40-44 describes insert molding the ridges to the roller base by using the roller base as an insert) wherein an entirety of the plurality of elastic ridges (11) are made of synthetic resin (page 3, lines 24-28 disclose the use of a “synthetic resin” as claimed), 
wherein each of the elastic ridges (11) has a distance from a root to a leading edge thereof, which is within a range longer than 2 mm and shorter than 10 mm (page 4, lines 2-6: the elastic ridges are at least 1-2 mm from the peripheral surface of the roller base), and adjacent elastic ridges (11) being spaced at intervals of at least 4mm and at most 7 mm (page 4, lines 2-6 
Shikahama’s device includes an elastic ridge (elastic protrusion 11) greater than 2 millimeters because an elastic ridge of “at least” 1-2 millimeters means that the elastic ridge can be no smaller than 1-2 millimeters, but that the length can be greater than or equal to 1 millimeter, and/or greater than or equal to 2 millimeters. Thus, Shikahama discloses a range of values which are appropriate for the length of the elastic ridge that encompasses values in which the elastic ridge can be as small as 1-2 millimeters, but can also be greater than or equal to 2 millimeters. The range of 2 millimeters or more overlaps the claimed range of 2-10 millimeters, and in the case where the claimed range is overlapped by a range disclosed in the prior art, a prima facie case of obviousness exists (see MPEP 2144.05 I). 
While Shikahama discloses the massage roller, and indicates that the elastic ridges are formed from a synthetic resin having rubber-like elasticity (page 3, lines 24-28) and fixed by insert molding (page 3, lines 24-28), Shikahama fails to explicitly disclose that the circumferential roller surface and the elastic ridges comprise a coated synthetic resin having a rubber-like elasticity.
molded as a single unitary piece). Bradford teaches that the material forming the coating layer (34) and the ridges (36) provides a cushioning effect when the massage device (10) used for massage (paragraph 25, lines 3-5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a coating, applied by insert molded per the Shikahama disclosure, to both the circumferential roller surface and the elastic ridges of the massage roller disclosed by Shikahama in order to provide a cushioning effect on the outer layer of the device when the massage roller is in use as taught by Bradford.
Regarding claim 3, Shikahama in view of Bradford disclose the massage roller according to claim 2, as discussed above.
Shikahama further discloses the massage roller (1) wherein each of the elastic ridges (11) include a lower projection part (11a) that extends into a respective longitudinal groove (10f) formed in the roller base (10) (page 3, lines 34-39; Fig. 2).  
Regarding claim 9, Shikahama in view of Bradford disclose the massage roller according to claim 2, as discussed above.
molded as a single unitary piece) is fit to the synthetic resin forming the roller base (see 10 of Shikahama disclosed as a hard synthetic resin, or a resin that does not elastically deform at page 2, lines 30-31, page 3, lines 22-28, and page 4, lines 20-24, and also the discussion of insert molding in Shikahama at page 3, lines 40-44).
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Shikahama (JP 2011/217876) in view of Bradford (US 2017/0259104) and Berman (US 2006/0135319), as applied to claim 1 above, in further view of Mosaddegh (US 2016/0317379).
Regarding claim 6, Shikahama, Bradford, and Berman disclose the method for training a mimetic muscle continuously along the extending direction of the mimetic muscle according to claim 1, as discussed above.
Berman further discloses that the method of training mimetic muscles to reduce wrinkles may include a heating element (see paragraph 71).
However, Modified Shikahama fails to disclose the step of heating the massage roller prior to reciprocating the device along the face.
However, Mosaddegh teaches a massage roller (see Fig. 1, roller 11, attachment 13, and handle 15) and a method which includes 3Application No. 16/104,171Reply to Office Action of December 22, 2020heating the massage roller (11) before reciprocating the massage roller (11) over the face (paragraph 37, lines 1-11, paragraph 38, lines 1-8, and paragraph 44, lines 9-15). 

Regarding claim 7, Shikahama in view of Bradford, Berman, and Mosaddegh disclose the method for training a mimetic muscle according to claim 6, as discussed above.
Mosaddegh further disclose wherein the massage roller (11) is heated to a temperature from 42°C to 45°C (paragraph 16, lines 4-7).
The claimed temperature range of 38-43 degrees Celsius is effectively overlapped by the temperature range disclosed by Mosaddegh. In the case where the range disclosed by the prior art overlaps the claimed range, a prima facie case of obviousness exists (see MPEP 2144.05 I).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shikahama (JP 2011/217876) in view of Bradford (US 2017/0259104) and Berman (US 2006/0135319), as applied to claim 1 above, in further view of “How to Use Facial Oils with Facial Roller Routine-The Body Shop”.
Regarding claim 8, Shikahama, Berman, and Bradford disclose the method for training a mimetic muscle along a continuously extending direction of the mimetic muscle according to claim 1, as discussed above.
“How to Use Facial Oils With Facial Roller Routine” teaches reciprocating the massage roller for one cycle along the mimetic muscle, wherein the one cycle includes moving the massage roller from a first position on the mimetic muscle to a second position on the mimetic muscle and then moving the massage roller back to the first position, and wherein a time to complete one cycle is from 0.3 to 1.2 seconds (see video at 1:08-1:09 which shows the user st through 3rd screen captures provided in the NPL document; see also video at 1:21-1:25 and the cited 4th through 6th figures in the screen captures provided in the NPL document: the facial roller is reciprocated along a mimetic muscle  in the user’s forehead from a first position to a different second position in a reciprocating movement (i.e. back and forth along the muscle) and back to the first position (see user’s left hand which begins in a position near the user’s right eyebrow and extends towards the middle portion of the user’s forehead at 1:22, and again returns to a position close to the user’s right eyebrow still at time stamp 1:22)).
In the first iteration, the cycle shown at 1:08-1:09 of “How to Use Facial Oils With Facial Roller Routine” seems to take about 1 second based on the video time stamps. The range of about 1 second, overlaps the claimed range of 0.3 to 1.2 seconds, and in the case where the claimed range is overlapped by a range disclosed in the prior art, a prima facie case of obviousness exists (see MPEP 2144.05 I).
Similarly, in the second iteration, the cycle shown at 1:22-1:25 of “How to Use Facial Oils With Facial Roller Routine” seems to take less than 1 second based on the video time stamps. The range of less than 1 second, overlaps the claimed range of 0.3 to 1.2 seconds, and in the case where the claimed range is overlapped by a range disclosed in the prior art, a prima facie case of obviousness exists (see MPEP 2144.05 I).
Because the facial roller massager depicted in “How to Use Facial Oils With Facial Roller Routine” is within the same field of endeavor as the modified Shikahama device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the massager of modified Shikahama as taught by “How to Use Facial Oils With . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785